No. 04-00-00107-CV
Charlotte PARKHURST,
Appellant
v.
KIMBLE ELECTRIC COMPANY & EMC Insurance Company,
Appellees
From the 38th Judicial District Court, Real County, Texas
Trial Court No. 98-11-02213-CV
Honorable Mickey R. Pennington, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	June 28, 2000
APPEAL DISMISSED
	On June 12, 2000, the appellant, Charlotte Parkhurst, filed a motion asking to withdraw her
notice of appeal.  Therein, Parkhurst provided two reasons for withdrawing her notice:  (1) that the
court reporter did not accurately record the trial proceedings, and (2) that the trial judge denied her
request to review a deposition taken on December 9, 1999.  Despite these complaints, the court
reporter certified in the reporter's record that the document constituted a true and correct
transcription of the trial proceedings. Parkhurst failed to complain about inaccuracies in the
reporter's record.   See Tex. R. App. P. 34.6(e).  Further the appellate record does not reflect that the
trial judge denied a request to review a deposition.  Parkhurst's motion is granted and this appeal is
dismissed.  See Tex. R. App. P. 42.1(a).
 
							PER CURIAM
DO NOT PUBLISH